Citation Nr: 0308406	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-12 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veteran Affairs (VA) 
benefit purposes.


REPRESENTATION

Appellant represented by:	Thomas K. Harmon, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran, who served on active duty in the United States 
Navy from October 1942 to November 1970, died in August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied recognition of the 
appellant as a surviving spouse of the veteran for Department 
of Veteran Affairs (VA) benefit purposes.

REMAND

This case must be Remanded because the RO has taken no steps 
to apply the provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2000)].  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In applying the provisions of VCAA, the RO must inform the 
claimant which part of the needed information and evidence 
would be obtained by VA and which part of that information 
and evidence would be obtained by the claimant.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the claim is remanded to the RO for the 
following actions:

The RO must ensure that all notice and 
duty to assist provisions of VCAA are 
applied in the development of the 
appellant's claim.  Application of the 
VCAA must include, but is not limited to, 
providing notification of the evidence 
and information needed to substantiate 
the claim.  The notice must include an 
explanation of which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, is to be provided by VA.  
The claimant must be afforded an 
reasonable period in which to respond.  

If, after all development is completed, the claim is not 
resolved to the satisfaction of the appellant, the appellant 
and her representative should be provided a Supplemental 
Statement of the Case.  That Supplemental Statement of the 
Case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant is hereby notified that she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




